DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/853,984, filed on 04/21/2020, are currently pending and have been examined.
	
	
	Information Disclosure Statement
	The information Disclosure Statement filed on 04/21/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-6, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Derenick et al. (US 2016/0114905 A1, “Derenick”) in view of Ye et al. (US 2019/0273909 A1, Ye).
	
	Regarding claims 1, 13, and 20, Derenick discloses probabilistic safe landing area determination and teaches: 

A system for autonomously landing a Vertical Take-Off and Landing (VTOL) aircraft, the system comprising: 5(The system may be implemented in autonomous aircraft such as unmanned aerial vehicles (UAVs) - See at least ¶ [0022] the vehicle in Fig.1 is an aircraft capable of VTOL - See at least Fig. 1)

a first sensor; (Sensors 122 can capture sensor data of a terrain 130. The sensors may include one or more, i.e., a first sensor, of: a downward-scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture sensor data indicative of the terrain 130. Additionally, the autonomous UAV 100 may include a navigation system 134. Such as, for example, an inertial measurement unit (IMU) that may be used to acquire positional data related to a current rotation and 

a second sensor; and (Sensors 122 can capture sensor data of a terrain 130. The sensors may include one or more, i.e., a second sensor, of: a downward-scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture sensor data indicative of the terrain 130. Additionally, the autonomous UAV 100 may include a navigation system 134. Such as, for example, an inertial measurement unit (IMU) that may be used to acquire positional data related to a current rotation and acceleration of the autonomous UAV 100 in order to determine a geographic location of autonomous UAV 100, including a change in position of the autonomous UAV 100. The navigation system 134 can also or alternatively include a global positioning system (GPS) or the like to enhance positional awareness of the autonomous UAV 100. The navigation system 134 in combination with the sensor data may be used to determine positions or 

a processing resource configured to perform the following during a landing process for landing the VTOL aircraft: (The aircraft computer system 118, i.e., a processing resource, receives sensor data indicative of current conditions at potential landing areas 132 of FIG. 1 from one or more sensors 122. As depicted in FIG. 2, the aircraft computer system 118 includes a memory 206 that communicates with a processing subsystem 204. The memory 206 may store the SLAD logic 202 as executable instructions that are executed by the processing subsystem 204. The processing subsystem 204 may include any number and type of processors, including a general purpose processor, a digital signal processor, a microcontroller, an application specific integrated circuit, a field programmable gate array, or the like. In an exemplary embodiment, the processing subsystem 204 include a plurality of processing resources 205, which may be separate cores or processing circuits supporting parallel computing - See at least ¶ [0028] and Fig. 2)

(a) obtain, from the first sensor, first readings enabling generating a Three-Dimensional (3D) model of at least part of a scene visible by the first sensor; (Sensors 122 can capture sensor data of a terrain 130. These sensors include: a downward-scanning LIDAR scanner, a video camera, a multi-

(b) generate, [], based on at least part of the first readings, the 3D model of the at least part of the scene; (The sensor data processing 302 can provide the sensor data to the feature extraction logic 306. The feature extraction logic 306 performs feature extraction on the sensor data. The feature extraction logic 306 may perform known detection techniques to identify or filter out features. For example, pattern matching using a scale-invariant feature transform can search for specific shapes. Depth data can be checked for substantial uniformity over geospatial locations. Data sets defining planes over the same geospatial area can be used for feature extraction and increased confidence in safe landing zone vs. unsafe landing zone determinations. For instance, a road may visually have a substantially rectangular appearance defined by observed edges and may have a substantially smooth surface defined by depth measurements, i.e., the rectangular shape includes x and y directions while depth includes a z-direction - See at least ¶ [0032])

(c) obtain, from the second sensor, a plurality of second readings, (Sensor data indicative of current conditions at potential landing areas 132 of FIG. 1 for the autonomous UAV 100 of FIG. 1 are received at sensor data processing 302 from the sensors 122. The sensor data processing 302 may also receive position data 304, i.e., from a second sensor, for example, from the enabling 15identifying changes within the at least part of the scene visible by the first sensor; (Accordingly, as sensor data for the cells 138 of FIG. 1 are collected over a period of time, values such as slope and variance feature values, i.e. changes within the at least part of the scene, of the cells 138 of FIG. 1 can be computed - See at least ¶ [0032])

(d) analyze at least part of the second readings, [], different than the first rate, to obtain changes information indicative of the changes within the at least part of the scene; (Accordingly, as sensor data for the cells 138 of FIG. 1 are collected over a period of time, values such as slope and variance feature values, i.e. changes within the at least part of the scene, of the cells 138 of FIG. 1 can be computed - See at least ¶ [0032])

(e) identify, using the 3D model and the changes information, potential landing areas for the VTOL aircraft, being landing areas on which the VTOL aircraft is capable of landing; (The map update logic 308 can update a probabilistic safe landing area map based on comparing extracted 

(f) generate maneuvering commands configured to cause maneuvering and descending of the VTOL aircraft towards a selected landing area 25of the potential landing areas; (The system 200 may provide one or more controls, such as vehicle controls 208. The vehicle controls 208 may provide directives based on, e.g., data associated with the navigation system 134. Directives provided by the vehicle controls 208 may include navigating or positioning the autonomous UAV 100 of FIG. 1 to a safe landing area - See at least ¶ [0030])

(g) repeat steps (a) to (f) until landing the VTOL aircraft. (The system recursively performs the updating of the SLA map 602, i.e., it repeats steps a-f - See at least ¶ [0038] and Fig. 6)

	
(b) generate, at a first rate, based on at least part of the first readings, the 3D model of the at least part of the scene; (The vision sensor can be configured to acquire image data at about 50 Hz, i.e., a first rate - See at least ¶ [0085] the vision sensor data is used to construct the 3D model of the UAV in the environment ¶[0154]-[0165] and fig. 10)

(d) analyze at least part of the second readings, at a second rate, different than the first rate, to obtain changes information indicative of the changes within the at least part of the scene; (In some instances, the IMU can be configured to collect inertial sensing data at about 200 Hz, i.e., a second data rate. The sensing system controller 140 can be configured to cross - check the validity of the sensing data between multiple sensing systems - See at least ¶ [0085]-[0086])

	In summary Derenick discloses probabilistic safe landing area determination using vision and other sensor systems. Derenick does not disclose that the information gathered/processed by the different sensors are gathered/processed at a different rate. However, Ye discloses methods and systems for selective sensor fusion and teaches that the different sensors gather/process data at different rates. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the probabilistic safe landing area determination of Derenick to provide for the sensor 

	Regarding claims 2 and 14, Derenick further teaches:

wherein the potential landing areas are unattended and not pre-marked, the scene is an unknown scene, and the processing resource does not have a 30prior 3D model of the scene.  (SLA maps are iteratively built via discrete-time, cell-based feature measurements, i.e., from sensors on the aircraft - See at least ¶[0022] there is no disclosure of prior 3-d models being used, no mention of landing area attendants, or marks and the scene is not known - See at least Fig. 1)

	Regarding claim 3, Derenick further teaches: 

wherein the aircraft is a drone. (The system may be implemented in autonomous aircraft such as unmanned aerial vehicles (UAVs), i.e., drones - See at least ¶ [0022])

	Regarding claim 4, Derenick does not explicitly teach, but Ye further teaches:

wherein the second sensor is the first sensor, or a part thereof. (In some embodiments, the first and second imaging devices may be replaced by a single imaging device that is capable of switching between the multi-ocular mode and the monocular mode , depending one or more of the above factors associated with the predefined threshold height - See at least ¶ [0148])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the probabilistic safe landing area determination of Derenick to provide for the sensor fusion, as taught in Ye, to improve the robustness, safety, and flexibility of operation of a movable object by providing accurate location information as well as information regarding potential obstructions. (At Ye ¶[0199])

	Regarding claim 5, Derenick further teaches: 

wherein at least one of the first sensor or the second sensor 5is one of the following: a Light Detection And Ranging (LIDAR), a radar, a structured light sensor, a Time Of Flight (TOF) sensor, a stereoscopic camera, a camera, a Doppler sensor, an ultrasonic sensor, or a video motion detection (VMD) sensor. (Sensors 122 can capture sensor data of a terrain 130. The sensors may include one or more, i.e., a first sensor, of: a downward-scanning LIDAR scanner, a video camera, a multi-spectral camera, a 

	Regarding claim 6 and 15, Derenick further teaches:

further comprising a third sensor capable of acquiring 10information enabling identification of obstacles between the VTOL aircraft and the selected landing area, (The sensors 122 can capture sensor data of a terrain 130. In an embodiment, the sensors 122 may include one or more of a downward-scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like, i.e., all sensors capable of wherein the processing resource is further configured to obtain at least one reading from the third sensor during the landing process, and wherein the maneuvering commands are generated so that the VTOL aircraft avoids [unsafe landing areas], if any, on its path to the selected landing area. (The system 200 may provide one or more controls, such as vehicle controls 208. The vehicle controls 208 may provide directives based on, e.g., data associated with the navigation system 134. Directives provided by the vehicle controls 208 may include navigating or positioning the autonomous UAV 100 of FIG. 1 to a safe landing area - See at least ¶ [0030])

	While Derenick discloses that the aircraft will not land where landing site is unsafe, Derenick does not explicitly discloses obstacle avoidance. However, Ye further teaches: 

and wherein the maneuvering commands are generated so that the VTOL aircraft avoids existing obstacles, if any, on its path to the selected landing area. (The sensor fusion approaches described herein can be applied to various types of functionalities, including navigation, object recognition, and obstacle avoidance - See at least ¶ [0199])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the probabilistic safe landing area determination of Derenick to provide for the sensor fusion, as taught in Ye, to improve the robustness, safety, and flexibility of operation of a movable object by providing accurate location information as well as information regarding potential obstructions. (At Ye ¶[0199])

	Regarding claim 9 and 17, Derenick does not explicitly discloses, but Ye further teaches:
wherein the processing resource is configured to generate the 3D model (The system determines a 3d model of the UAV in an environment, based on stereovision - See at least ¶ [0154]-[0160] and Fig. 10) when the VTOL aircraft is below a first pre-determined height of the VTOL aircraft with respect to a reference point, (The sensing system controller can be configured to compare a height h of the movable object (as measured from a surface) to the predefined threshold height H , in order to select an appropriate vision sensing mode (and corresponding set of vision sensors, i.e., a first and second sensor) . When the height his equal to or less than the predefined threshold height (e.g., when h1<H) , the sensing system controller may select the first imaging device 132-1 for acquiring image data in the multi-ocular mode, i.e., the camera mode that is used to generate the 3d model) and to analyze the at least part of the second readings when the VTOL aircraft is below a second pre-determined height of the VTOL 30aircraft with respect to the reference point, (Conversely , when the height h is greater than the predefined threshold height , the sensing system controller may select the second imaging device 134 for acquiring image data in the monocular mode (e.g., when h2>H). In some embodiments, the predefined threshold height H can be a manually set value, and may be obtained from experimental data collected for the movable object - See at least ¶ [0147] In some embodiments, the predefined threshold height can comprise a range of values i.e., with upper and lower limits, therefore the second threshold could be some value less than a maximum value, e.g., H1>h2>H) wherein the second pre-determined height is different than the first pre-determined height. (the heights for h1 and h2 are different - See at least Fig. 8)

	Regarding claims 10 and 18, Derenick further teaches:

wherein the potential landing areas are identified using information of characteristics of the VTOL aircraft. (the autonomous UAV 100 may include a navigation system 134. Such as, for example, an inertial measurement unit (IMU) that may be used to acquire positional data related to a current rotation and acceleration of the autonomous UAV 100 in order to determine a geographic location of autonomous UAV 100, including a change in position of the autonomous UAV 100. The navigation system 134 can also or alternatively include a global positioning system (GPS) or the like to enhance positional 

	Regarding claims 11 and 19, Derenick further teaches:

wherein upon identifying that the selected landing area is 5no longer one of the potential landing areas, (Multiple cells 138 may have higher probability values indicating safer landing areas, such as cells 138A and 138B. In establishing a preferred safe landing area, the aircraft computer system 118 can check a mission model and/or other constraints to identify preferences and known risks to avoid. For instance, a mission model may establish a target 142, where a safe landing area in closer proximity to the target 142 is preferred. Accordingly, if the target 142 is identified by the aircraft computer system 118 based on a mission model and/ or other constraints, a list of ranked landing areas can be adjusted to give a greater preference to a safe landing area in closer proximity to the target 142, i.e., ranking cell 138B higher than cell 138A.- See at least ¶ [0027] Here the system is determining a ranking list of the potential landing sites, then adjusting that list based on preferences) the processing resource is further configured to generate second maneuvering commands configured to cause maneuvering of the VTOL aircraft towards a new selected landing area of the potential landing areas, other than the selected landing area. (The system 200 may provide one or 

	Regarding claim 12, Derenick does not explicitly teach, but Ye further teaches:

wherein the second rate is higher than the first rate. (The vision sensor can be configured to acquire image data at about 50 Hz, the IMU can be configured to collect inertial sensing data at about 200 Hz, i.e., a second data rate - See at least ¶ [0085]-[0086])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the probabilistic safe landing area determination of Derenick to provide for the sensor fusion, as taught in Ye, to improve the robustness, safety, and flexibility of operation of a movable object by providing accurate location information as well as information regarding potential obstructions. (At Ye ¶[0199])

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Derenick in view of Ye, as applied to claims 1 and 13, and in further view of Wang et al. (Continuous Transmission Frequency Modulation Detection under Variable Sonar-Target Speed Conditions, “Wang”)

	Regarding claim 7, Derenick discloses using ultrasonic sensors for detecting the environment around the VTOL. The combination of Derenick and Ye does not explicitly disclose that the ultrasonic sensors are a Continuous Transmission Frequency Modulated (CTFM) ultrasonic sensor. However, Wang discloses continuous transmission frequency modulation detection under variable sonar-target speed conditions and teaches:

wherein the third sensor is a Continuous Transmission Frequency Modulated (CTFM) ultrasonic sensor. (Ultrasonic ranging sensors have been widely used in collision avoidance, navigation, mapping, target classification, and in travel aid devices for visually impaired individuals. The ultrasonic ranging sensor, which is low cost, accurate in positioning, and easy to operate, is considered as a competitive choice for implementing target detection and recognition. Sensors that work in pulse-echo mode, which is the most common mode, have been applied in various forms. However, most pulse-echo sensors only retain the return of the nearest target and neglect the rest of the echo signals. A more sophisticated ultrasonic sensor, a continuous transmission frequency modulation (CTFM) sonar, has been extensively developed in the past several decades. With its advantages of high precision, broadband, high signal-to-noise ratio, and high quantity of information, the CTFM sonar is capable of 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the probabilistic safe landing area determination of Derenick and Ye to provide for the CTFM detection, as taught in Wang, to utilize its advantages of high precision, broadband, high signal-to-noise ratio, and high quantity of information. (At Wang §I. Introduction)

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Derenick in view of Ye, as applied to claims 1 and 13, and in further view of Rambus (Researchers Eye Optical Flow for Drone Navigation, “Rambus”).

	Regarding claim 8 and 16, Derenick further discloses:
wherein upon the VTOL aircraft (The system may be implemented in autonomous aircraft such as unmanned aerial vehicles (UAVs) - See at least ¶ [0022] the vehicle in Fig.1 is an aircraft capable of VTOL - See at least Fig. 1) reaching [] the selected landing area, the processing resource is configured to execute an [] algorithm based on readings acquired by at least one of the first sensor or the second sensor or by an optical flow sensor to obtain optical flow information (the system determines the current conditions of a potential landing site, compares the conditions to a database of conditions that define the probabilities for safe landing, then generates a rank list for safe landing sites, and recursively repeats the steps overtime, i.e., these steps are an algorithm  - See at least claims 11 and 15) and [] information to maneuver the VTOL aircraft until the landing of the VTOL aircraft. (The system 200 may provide one or more controls, such as vehicle controls 208. The vehicle controls 208 may provide directives based on, e.g., data associated with the navigation system 134. Directives provided by the vehicle controls 208 may include navigating or positioning the autonomous UAV 100 of FIG. 1 to a safe landing area - See at least ¶ [0030])

	Derenick does not explicitly disclose wherein upon the VTOL aircraft reaching a pre-determined height with respect to the selected landing area, the processing resource is configured to execute an optical flow algorithm based on readings acquired by at least one of the first sensor or the second sensor or by an optical flow sensor to obtain optical flow information and utilize the optical flow information to maneuver the VTOL aircraft until the landing of the VTOL aircraft. However, Rambus discloses optical flow for drone navigation and teaches:

wherein upon the [] aircraft reaching a pre-20determined height with respect to the selected landing area, (“When [the drone] gets close to the ground, at a certain point, i.e., a pre-determined height, the control system will Bioinspiration & Biomimetics. “It is not that the ground causes an aerodynamical effect; the drone itself is inducing these oscillations.” As de Croon observes, the oscillation occurs at a specific distance from the ground. “We could see this as a problem, of course, but actually, it is also an opportunity for the robots,” he added. “If it can detect this oscillation, then it can actually know its height.” - See at least ¶4-6) the processing resource is configured to execute an optical flow algorithm based on readings acquired by at least one of the first sensor or the second sensor or by an optical flow sensor to obtain optical flow information and (Dr. Patrick Gill, Rambus Principal Research Scientist, told us that the above-mentioned research demonstrates a new method of determining how to land a drone or maintaining a pre-assigned distance above the ground. “Optic flow is the apparent motion of objects caused by your own motion; as you descend to the ground a downward-pointing camera will see objects on the ground looming larger as it approaches them,” he explained. “In principle, maintaining a constant degree of optic flow as you land will give you a smooth landing; too much flow means you’re falling too fast and should increase thrust. However, this simple feedback loop breaks down when you get too close to the ground – if there is any delay in optic flow sensing or your drone’s reaction.” The fundamental trick illustrated by de Croon’s research, says Gill, is that one can build a simple landing control system based on optic flow using two control loops - See at least ¶7-9) utilize the optical flow information to maneuver the [] aircraft until the landing of the [] aircraft. (“The first loop adjusts the upward thrust to try to keep the optic flow 

	In summary, Derenick discloses probabilistic safe landing area determination and teaches utilizing visual sensors, e.g., camera systems, to determine a safe landing location for a VTOL. Ye discloses determining which vision system to use based on a height and further teaches that optical flow techniques may be used to determine the level of binocular matching. The combination of Derenick and Ye does not explicitly teach triggering the use of an optical flow algorithm at a pre-determined height above the landing site. However, Rambus discloses optical flow for drone navigation and teaches that at a certain height above a landing site the oscillations caused by the drone may be used as input for an optical flow algorithm to determine the operating characteristics of the drone, e.g., height. 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.L.C./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662